— Judgment, Supreme Court, New York County (Daniel E FitzGerald, J.), *245rendered October 24, 2002, convicting defendant, after a jury-trial, of criminal possession of a weapon in the second and third degrees, attempted assault in the first degree, and reckless endangerment in the first degree, and sentencing him, as a second felony offender, to an aggregate term of 15 years, unanimously affirmed.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims we would find that the challenged remarks generally constituted fair comment on the evidence, and reasonable inferences to be drawn therefrom, in response to defense arguments, and that the summation did not deprive defendant of a fair trial (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur—Buckley, P.J., Marlow, Ellerin, Gonzalez and Sweeny, JJ.